DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
For claims 1 and 18, the prior art of record fails to disclose, reasonably suggest, or render obvious, in combination with all the given limitations, an alternating current chopping circuit or method thereof comprising:
an overcurrent protection circuit configured to receive a first sensing signal indicating a first current flowing through the first input terminal and a second sensing signal indicating a second current flowing through the second input terminal, the overcurrent protection circuit configured to generate an overcurrent protection signal based at least in part on the first sensing signal and the second sensing signal;
a switch driving circuit configured to control the switching circuit based at least in part upon the synchronizing signal and the overcurrent protection signal; and
an auxiliary power supplying circuit coupled to the switching circuit, the auxiliary power supplying circuit generating an auxiliary power signal coupled to the switch driving circuit based at least in part on a voltage signal generated by the switching circuit.
Claims 2-17 and 19-20 are allowed because they depend on claims 1 and 18, respectively.
The prior art made of record in form 892 and 1449, discloses motor driving circuit and associated driving method. One of the closest prior art US 10,972,038 B2 to Yu et al. discloses a stepless motor driving circuit providing a sinusoidal shaped chopping signal for driving a motor. The driving circuit comprises a switch circuit having an input which receives a rectified signal rectified from a sinusoidal AC signal and having a first output and a second output where the motor is coupled between; a synchronizing signal generating circuit which generates a synchronizing signal relating to the sinusoidal AC signal; and a switch driving circuit which selects and chops at least one switch in the switch circuit according to the synchronizing signal. In the examiner’s opinion the claims are deemed to be directed to a non-obvious improvement over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852. The examiner can normally be reached (571)270-3852.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI T DINH/Primary Examiner, Art Unit 2846